!
|
i

Case 7:20-mj-00824 Document 1 Filed on 03/28/20 in TXSD Page 1 of 2

AO 91 (Rev. 08/09) Criminal Complaint

United States District Court

as

UNITED STATES DISTRICT COURT FILED

for the MAR 28 2020

Southern District of Texas
outhern District of le David J. Bradley, Clerk

 

United States of America )
= wb ~_
Juan Carlos POLANCO )  CaseNo. VWY— 2O 8 (MV
(1995/U.S. Citizen)
)
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of March 27, 2020 in the county of Hidalgo in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. 554 Did attempt to export or send from the United States, any merchandise, article,

or object, to wit: One SKS Assault Rifle, 3 magazines, and 80 rounds of
ammunition, contrary to any law or regulation of the United States, or receives,
conceals, buys, sells, or in any manner facilitates the transportation,
concealment, or sale of such merchandise, article or object, prior to exportation,
knowing the same to be intended for exportation contrary to any law or
regulation of the United States

This criminal complaint is based on these facts:

See Attachment "A"

Submitted by reliable electronic means, sworn to and attested to telephonically per Fed. R. Cr. P. 4.1,
and probable cause found on:

Y Continued on the attached sheet.

Approved by AUSA Frances Blake.

Date: 3 [a|202° @ JiZia~ CAP

City and state:

McAllen, Texas

/s/ Jesus Palomo
Complainant's signature

 

Jesus Palomo, SA Homeland Security Investigations
Printed name and title

Printed name and title

Jf L Judge’s signature
Lb *) cott Hacker, US Magistrate Judge
Case 7:20-mj-00824 Document 1 Filed on 03/28/20 in TXSD Page 2 of 2

|

Attachment A

The facts related in this attachment do not reflect the totality of information known to me or other
agents/officers, merely the amount needed to establish probable cause. J do not rely upon facts not
set forth herein in reaching my conclusion that a complaint should be issued, nor do J request that
this Court rely upon any facts not set forth herein in reviewing this attachment in support of the
complaint.

1. On March 27, 2020, Homeland Security Investigations in McAllen, Texas, (HSI McAllen)
received a request for investigative assistance from the U.S. Customs and Border
Protection (CBP) Office of Field Operations (OFO) at the Anzaldua Port of Entry (POE)
in Mission, Texas. CBP Officers (CBPOs) detained Juan Carlos POLANCO (hereinafter
referred to as POLANCO), a citizen of the United States, driving a White 1999 GMC

Savana G van displaying Alabama plates JCT-280 pulling a white trailer displaying

Mexican Tamaulipas Plates 4WJ-276A, while attempting to depart the United States into

Mexico.

2. During primary outbound inspection, CBP Officers (CBPOs) obtained a negative oral
| declaration for firearms, ammunition and currency over $10,000.00 from POLANCO.
CBPOs referred POLANCO and the vehicle to secondary inspection for an intensive
examination.

3. During secondary inspection, merchandise in the trailer was X-rayed, revealing anomalies
in a box located inside of the trailer.

4. A physical search of the vehicle was conducted, and (1) SKS assault rifle, (3) magazines,
and (4) boxes of 7.62X39 ammunition were discovered concealed inside of a box with a
canopy.

5. Homeland Security Investigations (HSI), Special Agents (SA) responded to the Anzaldua
POE to assist in the investigation. HSI SA interviewed POLANCO who stated he was
hired by an individual in the United States and paid $100.00 USD to transport the trailer
from the United States into Mexico. POLANCO stated he knew it was illegal to transport
firearms into Mexico and had observed the sign at the POE warning that it was unlawful
to transport firearms into Mexico. POLANCO admitted that he had transported several
vehicles with merchandise from the United States into Mexico for the same individual.
